342 So. 2d 80 (1977)
STATE of Florida, Appellant,
v.
Robert A. HAMZA, Appellee.
No. 48777.
Supreme Court of Florida.
January 20, 1977.
Robert L. Shevin, Atty. Gen., and Harry M. Hipler, Asst. Atty. Gen., for appellant.
PER CURIAM.
This is a direct appeal from an order entered in the County Court of Broward County, Florida, declaring Section 316.028(3), Florida Statutes, unconstitutional. We have jurisdiction. Article V, Section 3(b)(1), Florida Constitution.
Robert Hamza was charged by a traffic citation with driving while under the influence of alcoholic beverages and unlawful blood alcohol level contrary to the abovecited statute. The trial judge, on his own motion, dismissed the charge relating to the unlawful blood alcohol level on the ground that the statute was unconstitutional. The order of the judge was entered prior to our decision in Roberts v. State, 329 So. 2d 296 (Fla. 1976) upholding the validity of the statute. Thereafter, we once again held the statute to be constitutional in State v. Carhartt, Fla., 335 So. 2d 554, opinion filed July 14, 1976.
The judgment of the trial court is reversed and the cause is remanded for further proceedings not inconsistent herewith.
It is so ordered.
OVERTON, C.J., and ADKINS, BOYD, ENGLAND, SUNDBERG, HATCHETT and ROBERTS (Retired), JJ., concur.